 Case 2:19-cv-06182-DSF-PLA Document 42-7 Filed 03/09/20 Page 1 of 3 Page ID #:1607




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR           DECLARATION OF JOSE
16                                                RODRIGUEZ ISO DEFENDANT
     ALL, an unincorporated association,          CITY OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and              OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                 PRELIMINARY INJUNCTION
18
     unincorporated association,                  Concurrently Filed Documents:
19                                                   Memorandum of Points &
                   Plaintiffs,                         Authorities ISO Opposition
20                                                   Declarations ISO Opposition:
        vs.                                            Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
               Defendant(s).                         Request for Judicial Notice
23                                                   Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
     DECLARATION OF JOSE RODRIGUEZ ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-7 Filed 03/09/20 Page 2 of 3 Page ID #:1608




 1                         DECLARATION OF JOSE RODRIGUEZ
 2         I, JOSE RODRIGUEZ, hereby declare:
 3         1.     I currently work in the Office of Los Angeles City Councilmember Gil
 4 Cedillo, who represents the First Council District, which covers all or parts of the Los
 5 Angeles neighborhoods of Glassell Park, Cypress Park, Highland Park, Mt. Washington,
 6 Sycamore Grove, Solano Canyon, Elysian Park, Echo Park, Westlake, Angelino Heights,
 7 Temple Beaudry, Chinatown, Forgotten Edge, Lincoln Heights, Montecito Heights, Pico
 8 Union, Adams-Normandie, University Park, Victory Heights, Koreatown, Mid Cities,
 9 and Mac Arthur Park. I am the Deputy District Director for the First District. I have
10 worked for the City of Los Angeles since 2008, and have been working for the First
11 District since 2013. I have personal knowledge of the facts contained herein, and if
12 called to testify I could and would do so competently.
13        2.     In my role as Deputy District Director for the First District, I am assigned
14 the duties of handling public works, coordinating our homeless assistance strategy and
15 public safety efforts. As the liaison between district field staff and Bureau of Sanitation,
16 I receive community and staff complaints and concerns about bulky items left in the
17 public right of way. I either guide the staff and community on how to report and resolve
18 the issue or report and resolve the issue myself.
19         3.     I have personally, on numerous occasions during my tenure with the First
20 District’s office, observed big items that are larger than could fit in a 60-gallon container
21 with the lid closed obstructing sidewalks throughout our District, including on routes to
22 and around elementary schools. Even in instances where the large items do not entirely
23 block access, the obstructions can make it difficult for pedestrians to pass. This is
24 particularly problematic when children walking to school are accompanied by a parent
25 with a younger child in a stroller, or an elderly grandparent, and they are all forced to
26 walk along the street curb or next to parked cars in the street to navigate around large
27 items obstructing the sidewalks.
28         4.     In addition, I have personally observed big items that are larger than could

                                                  1
          DECLARATION OF JOSE RODRIGUEZ ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-7 Filed 03/09/20 Page 3 of 3 Page ID #:1609




 1   fit in a 60-gallon container with the lid closed in and around homeless encampments in
 2   alleys within our District. The accumulation of such large items can make it difficult to
 3   pass through these alleys, and can make it more onerous for trash collectors to service the
 4   trash bins in those alleys.
 5          5.    The First District is the most densely populated district in Los Angeles, with
 6   the highest number of Mexican and Latin American immigrants who speak Spanish only.
 7 I have learned from constituents that this prevents many such individuals within our
 8   District from calling 311 to report issues, including the presence of furniture and other
 9   big items that are larger than could fit in a 60-gallon container with the lid closed, which
10   are frequently left in the public rights of way within our District. Despite these
11   challenges, I have personally received reports from constituents of the concerns outlined
12   in Paragraphs 3 and 4 above.
13          6.    Our office works proactively to identify alleys and other locations that have
14   chronic and recurring issues with oversized items in the public right of way that are large
15   than could fit in a 60-gallon container with the lid closed. We also work proactively to
16   report the presence of those items in the public rights of way throughout our District to
17   Los Angeles Sanitation so that those items can be removed to prevent interruption of
18   important services to residents, and to ensure that sidewalks, streets, and alleys are clean
19   and free of oversized obstructions.
20         I declare under penalty of perjury under the laws of the State of California and the
21   United States that the foregoing is true and correct, and that this Declaration was
22   executed on March 6th, 2020, at Los Angeles, California.
23
24
25
26
27
28

                                                2
          DECLARATION OF JOSE RODRIGUEZ ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
